14-90008-am
    In re Castillo


                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
    RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
    ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
    RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING
    A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
    FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A
    PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
    BY COUNSEL.

         At a stated term of the United States Court of Appeals for the
    Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the 4th day
    of April, two thousand sixteen.

    PRESENT:
              José A. Cabranes,
              Robert D. Sack,
              Richard C. Wesley,
                   Circuit Judges.
    _____________________________________


    In re Gaspar Castillo,                                   14-90008-am

                             Attorney.                       ORDER OF
                                                             GRIEVANCE PANEL

    _____________________________________



1         Upon due consideration, it is hereby ORDERED, ADJUDGED, AND

2   DECREED that Gaspar Castillo be PUBLICLY REPRIMANDED for engaging

3   in   conduct     unbecoming    a   member   of   the   bar,   and   BARRED   from
1    representing clients in this Court pursuant to the Criminal Justice

2    Act for a two-year period commencing with the filing date of this

3    order.

4             Gaspar Castillo was admitted to the New York State bar in 1981,

5    and to this Court’s bar in 1983. 1

6        I.     Prior Order Imposing Private Reprimand

7             In June 2014, we privately reprimanded Gaspar Castillo for his

8    conduct in United States v. Morgan, 12-3231, and his failure to

9    properly respond to our order to show cause why he should not be

10   disciplined for that conduct.       In that case, Castillo represented

11   Steven Ray Morgan in his appeal from a criminal judgment sentencing

12   him to, inter alia, 240 months’ imprisonment.         By defaulting on

13   numerous occasions in that appeal, Castillo put his client at serious

14   risk of prejudice, wasted the time of Court employees and judges,

15   delayed the processing of other appellants’ cases, and caused

16   unnecessary expense to the public.

17


     1
         As
          of April 1, 2016, the New York State attorney registration web
     site indicated that Castillo’s bar status is “delinquent,” although
     the web site does not explain the reason for that status. In his
     response to our October 2015 order to show cause why he should not
     be disciplined, Castillo stated that he is in good standing with all
     bars of which he is a member.

                                          2
1      II.   Present Proceeding

2         In October 2015, Castillo was again ordered to show cause why

3    he should not be disciplined for his misconduct in this Court.    The

4    new order was based on his conduct in United States v. Morales,

5    15-438, in which he represents Hector Morales in his appeal from a

6    criminal judgment sentencing him to, inter alia, 360 months’

7    imprisonment. Similar to his misconduct in Morgan, Castillo has

8    defaulted on a number of occasions in Morales, and failed to respond

9    to multiple telephone calls from the Clerk’s Office concerning his

10   defaults.

11        Castillo’s response to the October 2015 order was due by

12   November 4, 2015.   It was filed on November 19, 2015, and only after

13   a Court employee inquired as to its status.      He did not request an

14   extension of time or explain his delay.

15        In his response, Castillo acknowledged his defaults in Morales,

16   and stated that he accepted responsibility, had no excuse, and was

17   extremely remorseful.   See Response at 2 ¶ e.    While he stated that

18   he was not “technologically sa[v]vy,” id., he did not identify the

19   technological issues or explain how they caused or contributed to

20   his defaults.   Similarly, while he also stated that he has had, “over

21   the last couple of years, personal issues that have caused [him]

22   significant stress and distractions,” id., he did not provide any
                                     3
 1   further description of those issues or explain the effect they have

 2   had on his practice.   Finally, Castillo asserted, inter alia, that

 3   he is “in the process of hiring an assistant to assist [him] with

 4   filing,” and he is “in the process of securing a time management

 5   program.”   Id.   No further details are provided concerning any of

 6   the corrective measures mentioned by Castillo.

7         Conspicuously absent from Castillo’s response is any assurance

8    that he has cured, or will cure, the long-standing default noted in

 9   our October 2015 order.      In fact, he has not done so.       Over five

10   months have passed since entry of that order, but the last default

11   in Morales remains uncured and prevents the appeal from proceeding.

12   The Clerk’s Office left four voicemail messages for Castillo between

13   June and September 2015 concerning that default; Castillo also was

14   reminded of the default in October 2015, when our order was served

15   on him, and in November 2015, when he was informed that a response

16   to that order was overdue.    An additional attempt to remind Castillo

17   of the default was made this month, but Castillo’s telephone went

18   unanswered and the call was not forwarded to voicemail.

19        Castillo’s   corrective    measures   also   appear   to   have   been

20   ineffective in United States v. Riglioni (Nelson), 15-517, in which

21   he represents Barkel Nelson in his appeal from a criminal judgment

22   sentencing him to, inter alia, 70 months’ imprisonment.          By order

                                        4
 1   filed in April 2015, the Court informed Castillo that the appeal was

 2   in default and would be dismissed if he failed to file a required

 3   form by April 20, 2015.    The docket does not reflect any response

 4   from Castillo.    Fortunately for his client, the appeal was not

 5   dismissed; instead, in May through July 2015, the Clerk’s Office left

 6   three voicemail messages for Castillo about the default.    The docket

 7   reflects no further activity until January 2016, when Castillo

 8   returned the telephone calls and filed the required document.       On

 9   March 1, 2016, Castillo was informed by telephone of another default,

10   and he stated he would cure the default the next day.   After he failed

11   to do so, two more telephone calls were made, but Castillo’s telephone

12   went unanswered without being forwarded to voicemail.         Castillo

13   filed the required document on March 30, 2016. 2

14       III. Disposition

15         A. Mitigating and Aggravating Factors

16         We first conclude that Castillo has not presented any cognizable

17   mitigating factors.    His assertions about technology and personal




     2
       This Court’s records indicate that Castillo was appointed to
     represent Morgan, Morales, and Nelson by the United States District
     Court for the Northern District of New York under the Criminal Justice
     Act (“CJA”). His CJA appointments in those cases continued in this
     Court pursuant to this Court’s Local Rule 4.1(a). He is not a member
     of this Court’s CJA Panel.

                                       5
 1   issues that have caused stress and distraction are conclusory and

 2   entitled to no weight.

 3        Castillo’s response also suggests, in conclusory fashion, that

 4   he may have been overwhelmed by his other obligations.        As we stated

 5   in our June 2014 order, the cure for that was fairly obvious – he

 6   could have, with little investment of time, sought extensions of

 7   time, a stay of proceedings, temporary withdrawal of any appeal that

 8   could not proceed, leave to withdraw as counsel, or guidance from

 9   the Court.   Ignoring this Court’s orders and requests, and assuming

10   the Court will forgive all defaults, is not an option.

11        There are at least two significant aggravating factors.        First,

12   our June 2014 private reprimand Castillo put him on notice of the

13   Court’s concerns, and he has failed to alter his behavior.        Although

14   he stated in his response to the October 2015 order that he is “in

15   the process” of implementing corrective measures, he did not explain

16   what measures were taken after our June 2014 order or why any such

17   measures failed.

18        Second,    the   fact   that   Castillo’s   misconduct   occurred   in

19   criminal appeals, where important liberty interests are at stake,

20   is also a significant aggravating factor.        See In re Aranda, 789 F.3d
21   48, 59 (2d Cir. 2015).         Morales was sentenced to 360 months’

22   imprisonment;   Nelson   to   70    months’   imprisonment.     Castillo’s

                                           6
 1   defaults put his clients at serious risk of severe prejudice,

 2   “specifically, the substantial risk that the appeal[s] could have

 3   been dismissed.”    Id. at 51; see also In re DeMell, 589 F.3d 569,

 4   573 (2d Cir. 2009) (“[A] reasonable attorney with thirty years’

5    experience ... clearly would know that defaulting on a client’s case

6    leaves open the possibility of severe prejudice.”).

7         B. Disciplinary Measures

 8        Castillo’s response to our October 2015 order, and his continued

 9   misconduct after our June 2014 reprimand, leave us without assurance

10   that he will be able to conform to this Court’s rules and orders in

11   future cases.      Upon due consideration, it is therefore hereby

12   ORDERED that Castillo is PUBLICLY REPRIMANDED for the misconduct

13   described in the October 2015 order, and BARRED from representing

14   clients in this Court in his capacity as a CJA panelist for a two-year

15   period commencing with the filing date of this order. 3



     3
       See In re Skyers, 382 F. App’x 11 (2d Cir. 2010) (imposing public
     reprimand and two-year bar on representing litigants in this Court
     under the CJA, based on, inter alia: defaults in two criminal appeals;
     failure to respond to multiple inquiries from the Court concerning
     those cases; failure to properly respond to the Court’s order to show
     cause why he should not be disciplined; and significant reprimand
     history); In re Kestenband, 366 F. App’x 305 (2d Cir. 2010)(same
     discipline imposed, based on multiple defaults in seven criminal
     appeals); In re Kulcsar, 417 F. App’x 15 (2d Cir. 2011) (imposing
     six-month suspension, followed by one-year bar on representing
     litigants in this Court under the CJA, based on, inter alia: defaults
     in a number of criminal appeals, resulting in the dismissal of five
                                        7
1         Since Castillo’s misconduct occurred in cases in which he

2    represented clients pursuant to the CJA, we limit his suspension to

3    such cases.   The two-year bar on CJA representation in this Court

4    applies regardless of the court making the CJA appointment.      If

5    Castillo is mistakenly continued as CJA counsel in a future case in

6    this Court during that period, he must promptly notify this Court

7    of the need for substitution.     The present order does not bar

8    Castillo from CJA representation of clients in the district courts

9    and should not be perceived as requiring any particular form of

10   reciprocal discipline by the district courts.

11        C. Representation in Morales and Nelson

12        Castillo must, within fourteen days of the date of this

13   decision, move to withdraw as counsel in both Morales and Nelson.

14   Failure to comply with that deadline will result in suspension from

15   this Court’s bar.    He must thereafter fully cooperate with new

16   counsel, and is barred from requesting fees for these cases.

17        D. Notice to Public and Other Courts

18        The Clerk of Court is directed to release this decision to the

19   public by posting it on this Court’s web site and providing copies



     of those appeals; failure to respond to numerous Court
     communications; violation of duty of diligence; and violation of CJA
     rules requiring counsel to continue representation until granted
     leave to withdraw and prohibiting delegation of tasks to
     non-employees).
                                      8
1   to the public in the same manner as all other unpublished decisions

2   of this Court.   Copies are to be served on: Castillo; the attorney

3   disciplinary committee for the New York State Appellate Division,

4   Third Department; the United States District Court for the Northern

5   District of New York (specifically, the judges chairing its attorney

6   disciplinary and CJA committees); the judge chairing this Court’s

7   CJA committee; and all other courts and jurisdictions to which this

8   Court distributes disciplinary decisions in the ordinary course. 4


                                   FOR THE COURT:
                                   Catherine O=Hagan Wolfe, Clerk




    4
      Counsel to this panel is authorized to provide, upon request, all
    documents from the record of this proceeding to other attorney
    disciplinary authorities. While we request that those documents
    remain confidential to the extent circumstances allow, we of course
    leave to the discretion of those disciplinary authorities the
    decision of whether specific documents, or portions of documents,
    should be made available to any person or the public.

                                     9